Order of the Family Court of the State of New. York, New York County, entered July 17, 1970, in a proceeding under section 411 of the Family Court Act, granting petitioner’s application for a modification of the support provision for the child of the parties, and other relief, unanimously modified, on the law and the facts, by reducing the amount awarded for support of the child to $70 per week, and as so modified affirmed, without costs and without disbursements. In light of the facts disclosed by the record, we are of the opinion that the upward modification of the support ‘provision for the child was excessive and *784under all the circumstances should be limited to $70 per week. Concur — Markewich, J. P., Nunez, Kupferman, Murphy and Tilzer, JJ.